Execution Version OVERRIDING ROYALTY PURCHASE AGREEMENT BETWEEN O'BRIEN RESOURCES, LLC AS SELLER AND BERRY PETROLEUM COMPANY AS PURCHASER DATED AS OF JUNE 10, 2008 OVERRIDING ROYALTY PURCHASE AGREEMENT This Overriding Royalty Purchase Agreement (this "Agreement"), is dated as of June 10, 2008, by and between O'Brien Resources, LLC, a Texas limited liability company ("Seller"), and Berry Petroleum Company, a Delaware corporation ("Purchaser"), but effective for all purposes as of the Effective Date.Seller and Purchaser are sometimes referred to herein collectively as the "Parties" and individually as a "Party." RECITALS: Pursuant to that certain Purchase and Sale Agreement by and among Purchaser, Seller, and certain other parties dated as of June 10, 2008 (the "Purchase Agreement") Seller assigned to Purchaser certain interests in and to, among other things, certain oil and gas leases more specifically described therein; Seller specifically excluded from the Purchase Agreement certain overriding royalty interests reserved by Seller prior to the date of the Purchase Agreement in and to the oil and gas leases covering the lands shown on ExhibitA hereto, including, without limitation those overriding royalty interests more specifically described on ExhibitB-1 hereto (the "Overriding Royalty Interests"); and Seller desires to sell and Purchaser desires to Purchase the Overriding Royalty Interests pursuant to the terms hereof. NOW THEREFORE, for and in consideration of the premises and of the mutual promises, representations, warranties, covenants, conditions, and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: Article 1 PURCHASE AND SALE 1.1Purchase and Sale.On the terms and conditions contained in this
